Case 5:18-cv-01019-HE Document 23 Filed 12/26/18 Page 1of3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. ClV-18-1019-HE

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

This summons for (name of individual and title, ifany) Democratic National Committee

was received by me on (date) 10/16/2018

C1 I personally served the summons on the individual at (place)

on (date) 5 or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

, and mailed : a copy to the individual’s last known address; or

on (date)
el served the summons on (name of individual) Becca Sharp , who Is
designated by law to accept service of process on behalf of (name of sreneniinttin Democratic National
Committee —_ OS on (date) — 10/16/2018 __ 3a
(1 I returned the summons unexecuted because ; or
OF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

r’s signature

Date:  —«-'10/29/2018

 

Jessica Pina / Process Server
Printed name and title

1413 K St., NW 7th Fl.
WSShITIgton DC 20005

 

 

~ Server’ s address

Additional information regarding attempted service, etc:

 
Case 5:18-cv-01019-HE Document 23 Filed 12/26/18 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. CIV-18-1019-HE

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, ifany) Perkins Coie, LLP, 1201 Third Ave, 39th Floor, Seattle, WA

 

was received by me on (date) 10/17/2018

Date:

 

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

oI served the summons on (name of individual) Tina Thomas, as Conflicts Attorney . who is

designated by law to accept service of process on behalf of (name of organization) Governing Entity of Perkins

 

 

 

Coie |, P.C. & Lawco of Washington, Inc., Registered Agent 0M (date) 10/17/2018 > Or

(1 I returned the summons unexecuted because > or

 

CO Other (specify):

My fees are $ 20.00 for travel and $ 55.00 for services, for a total of $ 75.00 .

I declare under penalty of perjury that this information is true.

 

10/19/2019 ,
ee o ~~" Server's signature

Timofey A. Samoylenko-King County Reg. # 1317869

Printed name and title

Sting Ray Legal Services, Inc.,
2117 104th Avenue East, Unit R-301
Edgewood, WA 98372

Server's address

Additional information regarding attempted service, etc:

Served at address enumerated above.

Served at: 1:17pm

Description of person served: 40, black, female, 5'8", 195 pounds, and black hair

“***Also served Complaint with Jury Demand*****
Case 5:18-cv-01019-HE Document 23 Filed 12/26/18 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. CIV-18-1019-HE

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) Perkins Coie LLP

was received by me on (dare) 10/16/2018 ©

© I personally served the summons on the individual at (place)

on (date) ; or

C1 I left the summons at the individual’s residence or usual plaee of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) -and mailed a copy to the individual’s last known address; or

cael served the summons on (name of individual) William 1 Malley | , who is

designated by law to accept service of process on behalf of (name of or, apacanteni) Perkins Coie LLP

OC _ a on (date) - 10/16/2018 - ; OF
CO I returned the summons unexecuted because
1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 00

I declare under penalty of perjury that this information is true.

Date: 10/29/2018 Lf 2 but vg, IAL

Server's si ignature

 

Rachel Ware / Process Server
Printed name and title

1413 K St., NW 7th FI.
Washington, DC 20005

 

Server's address

Additional information regarding attempted service, etc:

; or
